 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer seeks to distinguish the Talladega case on the basisthat here it took steps to dissipate the effect of Cox's conductby directing her on March 26 to desist from her union activi-ties.We do not consider this a persuasive distinction. TheEmployer did not notify the employees that it disavowed Cox'salleged coercive conduct. In these circumstances,we concludethat the Employer, having failed to disavow for over 3 monthsbefore the election its supervisor'salleged misconduct, maynot now upset the election results because of this conduct'As it appears from the tally of ballots that the Petitioner hassecured a majority of the valid votes cast in the election, weshall certify the Petitioner as the certified bargaining repre-sentative of the employees in the appropriate unit.[The Board certified Amalgamated Clothing Workers ofAmerica, CIO,as the designated collective-bargaining repre-sentative of the employees of the Employer in the unit foundappropriate in the Decision and Direction of Election herein.]Chairman Farmer and Member Murdock took no part in theconsideration of the above Supplemental Decision and Certi-fication of Representatives.3TalladegaCotton Factory,Inc., supra,and cases cited therein.AMERICAN SERVICE BUREAUandINSURANCE AND ALLIEDWORKERS ORGANIZING COMMITTEE,CIO,Petitioner.Case No. 21-RC-2954.August 6, 1953SUPPLEMENTAL DECISIONOn June 9, 1953,the Board issued its Decision and Directionof Election 1 in this case in which it directed that an election beheld among the investigators employed by the Employer at itsLos Angeles,California,office. On June 29, 1953, the Employertimely filed the instant motion for reconsideration by the Boardof its Decision upon the grounds that:(1) Since the issuance ofthe Decision,certain authorities cited as controlling thereinhave been overruled by the United States Court of Appeals forthe Third Circuit;(2) the Board erred in finding that the in-vestigators do not make recommendations in their reports ofinvestigations;(3) the Board erred in stating that the fears ofthe Employer are speculative and without record foundation;and (4)the Board failed to understand certain contentions ofthe Employer.The Board has reconsidered its Decision and Direction ofElection in the light of the entire record in this case,the briefssubmitted by the parties,and the motion for reconsideration1105 NLRB 485.106 NLRB No. 106. AMERICAN SERVICE BUREAU623togetherwith the papers submitted in support thereof,' andupon such reconsideration we affirm our original Decision,with the following additions:The Employer contends that its insurance inspectors comewithin the literal definition of "guard" as that term is used bythe Act and that therefore the statutory restriction upon thechoice of representatives by guards is applicable to the in-spectors here involved. We find, however, that these inspectorsare not guards within the meaning of Section 9 (b) of the Act,inasmuch as they are not employed "as a guard to enforce . . .rules to protect property of the employer or to protect thesafety of persons on the employer's premises; . . ."The Employer alternately contends that even though the in-spectors are not guards, the Board nevertheless should, be-cause of their duties, apply to them the same restrictions whichtheAct imposes upon the representation of guards. In con-sidering this contention in our original Decision and Directionof Election herein, we adverted to our holding in another case, 3which has since been overruled by the court,4 that employeeswho guard property not belonging to their own employer are notguards within the statutory definition. However, reliance onthat case was merely an additional reason for not applying tothese inspectors the statutory guard restriction and not thebasic and fundamental reason for rejecting the Employer'smain position, which subsumes its guard analogy argument,that there is such a conflict of interest between inspectors andagents as to preclude them from being represented, even inseparate units, by the same labor organization.Without regard to the fact that inspectors and agents areemployed by different employers, we do not believe that thespeculative possibility of collusion between inspectors andagents in discharging their respective duties is sufficient todeny inspectors, as employees, the full freedom normallycon-templated by the Act of selecting representatives of their ownchoosing. Such possibility of collusion, which could result indisloyal acts, exists whether they are represented by a commonlabor organization, by a separate labor organization, or by nolabor organization.We believe that integrity is a personalmatter unaffected by union membership. Therefore, the onlytype of disloyalty which the Board may properly consider inthis case is that which could reasonably be expected to ensuefrom membership in a unit of inspectors represented by thePetitioner, which also represents insurance agents. We findnothing in the record to demonstrate that the loyalty of theseinspectors, in performing their duties on behalf of their Em-ployer, would be impaired by reason of their membership in2 The Employer also moved for oral argument and for rehearing. For thereasons setforth in ouroriginal Decisionwe shall denythe requestfor oral argument.9Brinks, Inc., 78 NLRB 1182.4N L. R. B. v. American District Telegraph Co., 205 F. 2d 86 (C. A. 3). 624DECISIONS OF NATIONAL'LABOR RELATIr"BOARDthe unit sought by the Petitioner. Indeed, we are satisfied thatthe duties and obligations of these inspectors as members ofa labor organization which also represents agents, would notrequire of them acts or deeds incompatible with the loyal dis-charge of their duties as employees. We have reached this con-clusion after giving due consideration to the legislative historyof the Act,s the nature of the employment of these inspectors,the necessity for their complete loyalty to the Employer, andthe reasonably anticipated demands which might be made uponthem as members of the proposed unit.Moreover, we would not reach a different conclusion evenassuming, as contended by the Employer, that the inspectors domake recommendations in their report on investigations.$ Inthe original Decision herein, we recognized that the inspectors'reports could affect both the earnings and employment status ofinsurance agents. We do not find that the inclusion of recom-mendations in the reports would have any greater effect on theearnings and employment status of the insurance agents, or onthe nature of the relationship between the agents and the in-spectors insofar as representation by the Petitioner is con-cerned.Chairman Farmer and Member Styles took no part in theconsideration of the above Supplemental Decision.5 The legislative history of the Act clearly shows that although the Congress consideredthe subject of divided loyalty of certain classifications of employees whose duties placed themin situations somewhat analogous to that of the inspectors here involved, it decided aftermuch deliberation to legislate restrictively only with regard to supervisors and guards.6 Accordingly, we deny the Employer's motion for rehearing as to the alleged fact that theinvestigators do make recommendations.F.H.MCGRAW & COMPANY, PetitionerandLOCAL NO.236, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN & HELPERS OF AMER-ICA, AFL tF.H.MCGRAW & COMPANY, PetitionerandOFFICE EM-PLOYEES INTERNATIONAL UNION, AFL.: Cases Nos.9-RM-87 and 9-RM-88. August 6, 1953DECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, separate hearings were held'Hereinafter called Teamsters. Office Employees International Union, AFL, hereinaftercalled Office Workers, was permitted to intervene in Case No. 9-RM-87 on the basis of itsshowing of interest.2 Teamsters was permitted to intervene in Case No. 9-RM-88 on the basis of a contractinterest.106 NLRB No. 105.